Murray Bilmes, Esq. Town Attorney, Crawford
This is in response to your letter of May 25, 1978, in which you ask whether or not there would be a conflict of interest or incompatibility if the Town of Crawford were to appoint the wife of one of its police officers as a clerk to the two Justices of the Peace.
Section 31 of the Town Law sets forth the powers and duties of a town justice. Together, sections 109 and 2300
of the Uniform Justice Court Act provide for nonjudicial personnel to be made available to town justice courts. Thus a town board may appoint a clerk to serve its Justices of the Peace.
Since, as you worded your inquiry, this would be the only public position held by the proposed appointee, and since such a clerk has no independent functions but performs routine, delegable, nonjudicial duties assigned by the justice, there would be no conflict of interest or incompatibility in appointing the wife of a town police officer to such a position.